Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 1 of 17

                                                         FILED             LODGED


                                                        Dec 12 2019
                                                         CLERK U.S. DISTRICT COURT
                                                            DISTRICT OF ARIZONA
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 2 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 3 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 4 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 5 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 6 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 7 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 8 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 9 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 10 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 11 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 12 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 13 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 14 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 15 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 16 of 17
Case 2:19-cv-05452-ROS-DMF Document 12 Filed 12/18/19 Page 17 of 17
